PER CURIAM.
Martin Padilla was convicted in the superior court of Apache county of the crime of aggravated battery, and sentenced to serve not less, than a year and not more than a year and a day in the state prison. Prom this verdict and judgment he has appealed.
No transcript of evidence or brief has been filed, and the case was submitted to us on the record. The information is in proper form, the instructions of the court, so far as we can determine without having the evidence before us, correctly state the law applicable to the crime charged, and the record in all respects appears regular on its face. Such being the case, the judgment of the superior court is affirmed.